Citation Nr: 1541358	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include sleep apnea, to include as secondary to service-connected heart paroxysmal atrial tachycardia.

2.  Entitlement to an evaluation in excess of 30 percent for paroxysmal atrial tachycardia. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1980 to April 1984.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to her service connection claim, the Veteran contends that she has a sleep disorder secondary to her service-connected heart disability.  She was afforded an examination in November 2008.  The examiner diagnosed obstructive sleep apnea, and then indicated that there was no clinically significant sleep apnea.  The examiners noted that since there was no diagnosis of sleep apnea, it was not secondary to her service-connected paroxysmal atrial tachycardia.  Review of the VA treatment records shows diagnoses of questionable sleep apnea.  

The Board finds that the VA examination report is inadequate.  Although the VA examiner determined that the Veteran did not have significant sleep apnea, they did not address the presence of any other sleep disorder.  Furthermore, their diagnosis of obstructive sleep apnea is contradictory to their finding later in the examination report of no clinically significant sleep apnea.  The Board finds that further examination is necessary to determine the exact nature and etiology of any current sleep disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

With regard to the increased rating claim for service-connected heart disability, the Veteran was last afforded an examination in August 2007.  In her notice of disagreement, the Veteran reported that the disorder had worsened.  In an August 2015 informal hearing presentation, the Veteran's representative noted that the examination was over eight years old.  Therefore, the Veteran must be afforded a contemporaneous examination to determine the current nature and severity of her heart disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, on remand, all outstanding records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, including from August 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of sleep disorder that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must identify all current sleep disorder diagnoses.  The examiner must address the sleep study and the 2008 VA examination report.

Second, regarding each diagnosed sleep disorder, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by the Veteran's military service

Third, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that each diagnosed sleep disorder is either caused by or permanently aggravated by her service-connected paroxysmal atrial tachycardia.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected paroxysmal atrial tachycardia.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire.  In particular, the level of METs resulting in dyspnea, fatigue, angina, dizziness, or syncope should be noted.  If exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.  The examiner must also comment on the frequency of paroxysmal atrial fibrillation or other supraventricular tachycardia episodes documented by ECG or Holter monitor studies. 

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




